Title: To Thomas Jefferson from Thomas Lee Shippen, 14 August 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            
              My very dear
              Sir
            
            Berne 14th August 1788
          
          I did not expect to have had the honor of writing to you before I reached Geneva, and it is principally to implore your protection for a parcel of letters which I have finished for America that I have determined to take that liberty. It is a parcel for which I am very anxious to ensure a speedy passage and you will oblige me Sir infinitely by procuring it. If the British Packet should sail sooner than the French I must beg you to send it by that, and if any opportunity present itself before either, to send it by that opportunity, provided it be a good and a safe one. I am extremely sensible of the weight of my obligations to you, and shall never forget them. The letters of recommendation have added much to your former favors, and I am sure I shall have a thousand additional reasons when I deliver to thank you for them. At present I am on the wing for Geneva where I expect to pass a fortnight at least from this time. My address will therefore be poste restante at Geneva. However from that place I shall have the honor of writing to you again and assuring you as I do now with the greatest cordiality and sincerity that I am very much your devoted and affectionate servant,
          
            Thos. Lee Shippen
          
        